Citation Nr: 0005008	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-15 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
condition.

2.  Entitlement to service connection for a bilateral knee 
condition.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for alopecia.

5.  Entitlement to an increased rating for bronchial asthma 
currently evaluated as 10 percent disabling. 

6.  Entitlement to an increased rating for chronic right 
wrist pain of unknown etiology, evaluated as 10 percent 
disabling. 

7.  Entitlement to an increased rating for chronic left wrist 
pain of unknown etiology, evaluated as 10 percent disabling.

8.  Entitlement to an earlier effective date for the grant of 
service connection and an increased rating for the veteran's 
service-connected left and right wrist conditions. 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1987 to 
November 1991 and served in the Persian Gulf from August 1990 
to March 1991.

This appeal arises from decisions by the Lincoln, Nebraska, 
Department of Veterans Affairs (VA) Regional Office (RO).     

The veteran was represented by a private attorney through the 
point of a personal hearing.  As of November 2, 1999, the 
attorney withdrew his representation of the veteran.  The 
veteran has not executed another power of attorney, so he is 
currently without representation.  

The veteran sought to reopen his claim for service connection 
for bleeding gums in an August 1998 letter.  This issue has 
not been adjudicated and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  No current ankle pathology is shown to be related to 
service. 

3.  No current knee pathology is shown to be related to 
service.

4.  No current back pathology is shown to be related to 
service.

5.  Alopecia is not shown to be related to service.  

6.  Bronchial asthma is manifested by clear lungs and 
pulmonary function tests indicative of mild disability. 

7.  Chronic right wrist pain of unknown etiology is 
manifested by mild limitation of motion with pain.

8.  Chronic left wrist pain of unknown etiology is manifested 
by mild limitation of motion with pain.

9.  Service connection for joint pains was denied by a June 
1995 rating decision.  The veteran was notified by letter in 
July 1995 and a timely appeal was not submitted.  

10.  On July 16, 1996 the VA regional offices were directed 
to readjudicate Persian Gulf War claims.

11.  The veteran submitted a claim for joint pain in March 
1997.

12.  An April 1997 VA orthopedic examination revealed wrist 
pain due to unknown etiology.

13.  The veteran's request for an increased rating for his 
wrist disability was received on January 23, 1998.

14.  May 6, 1998, was the earliest date on which the 
increased wrist symptoms were manifest.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a bilateral ankle condition.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1995). 

2.  The veteran does not have a knee disability as a result 
of an undiagnosed illness. 38 C.F.R. § 3.317 (1999).

3.  The veteran has not submitted a well-grounded claim for 
service connection for a bilateral knee condition.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1995). 

4.  The veteran has not submitted a well-grounded claim for 
service connection for a back condition.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1995). 

5.  The veteran does not have alopecia as a result of an 
undiagnosed illness.  38 C.F.R. § 3.317 (1999).

6.  An evaluation greater than 10 percent for a lung 
condition diagnosed as bronchial asthma is not warranted 
prior to October 7, 1996.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. § 4.97, Diagnostic Code 6602 (1999). 

7.  The criteria for a disability rating greater than 10 
percent for a lung condition have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 
4.97 Diagnostic Code 6602 (1999).

9.  The criteria for a disability rating greater than 10 
percent for chronic right wrist pain of unknown etiology have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5024 
(1999).

10.  The criteria for a disability rating greater than 10 
percent for chronic left wrist pain of unknown etiology have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5024 
(1999).

11.  The criteria for an effective date earlier than July 16, 
1996, for service connection have not been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 1991); 38 C.F.R. §§ 3.114 (1999).

12.  The criteria for an effective date of July 16, 1996, for 
an award of a separate 10 percent rating, each, for chronic 
right and left wrist pain of unknown etiology are met.  38 
U.S.C.A. §§ 1155, 5110 (West 1991); 38 C.F.R. §§ 3.114 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are negative for 
complaints, symptoms or findings regarding ankle, knee, back 
or hair conditions.  The veteran declined a separation 
physical examination.  A Transition Point endorsement 
indicated that he had no physical complaints at separation 
and that a review of his records was negative for pending 
medical problems.  In an undated report of medical history, 
on FST MEDDAC From 768 (DCCS) 1 Mar 1991, the veteran related 
that he was not exposed to burning oil, NBC warfare, scud 
missile attacks or any illness in theatre (including fever, 
muscle aching, diarrhea, cough, tick or other insect 
bites/stings).

The veteran underwent a VA examination in June 1994 as a part 
of the Persian Gulf Registry.  No tenderness, edema or 
erythema was found on his ankles or wrists.  The impressions 
included wrist and ankle arthralgia, and questionable 
alopecia.  Curiously, the veteran related that he was exposed 
to burning oil and/or smoke from burning oil.

During an April 1995 VA general medical examination the 
veteran complained of ankle, low back and wrist pain that 
developed in January 1993.  The pain would resolve within a 
half an hour.  He made no complaint of knee pain or hair 
loss.  On examination there was bilateral superolateral 
tenderness of the ankles without edema, erythema heat or 
laxity, including the hands, wrists and spine.  There was no 
spinal tenderness and the spinal range of motion was full.  
His deep tendon reflexes were normal and the straight leg 
raising was negative.  His gait was normal and he had full 
range of motion.  The diagnoses included arthralgia of the 
wrists, low back and ankles of unknown etiology.  The veteran 
declined an offer of X-rays of his joints.  The veteran 
complained of hair loss due to his service in the Persian 
Gulf.  The examination revealed thinning of the scalp hair, 
more anterior than posterior.  The report was negative for 
any symptoms indicative of skin conditions.  The diagnosis 
was alopecia areata.  

Following an April 1997 VA examination of the spine, the 
examiner listed a variety of causes for the veteran's 
musculoskeletal pain, including migratory musculoskeletal 
pain.  Differential diagnoses included fibromyalgia, pain 
associated with anxiety/depression, pain associated with 
thyroid abnormalities, and pain associated with peripheral 
neuropathic processes.

Following the April 1997 VA orthopedic examination report, 
the assessments included wrist and ankle pain of unknown 
etiology.  The examiner added that the ankle pain appeared to 
be somewhat related to the veteran's subluxing tendon.  The 
report was negative for complaints, symptoms or findings 
regarding a knee condition.

A May 1997 addendum noted that a computerized tomography (CT) 
scan revealed mild diffuse disc bulging and mild spinal 
stenosis.  There was no evidence of an inflammatory low back 
disease process.  An August 1997 addendum stated that 
laboratory results indicated that the veteran did not have 
lupus erythematosus or rheumatoid arthritis.

During a February 1998 VA dermatology examination, the 
veteran claimed hair loss due to service in the Persian Gulf 
War.  Included in his complaint was thinning of the posterior 
part of his hair.  Examination revealed hair loss that was 
identical to male pattern baldness without any evidence of a 
posterior bald spot or any inflammation, ulceration, 
exfoliation or crusting.  There was no evidence of any 
associated systemic or nervous manifestations.  The diagnosis 
was male pattern baldness.  

During a February 1998 VA respiratory examination, the 
veteran complained of a persistent cough with production of 
phlegm.  He had wheezing twice a day and was using inhalers.  
He complained of a lack of sleep due to coughing and an 
inability to play sports due to shortness of breath.  The VA 
pulmonary function tests (PFTs) revealed forced expiratory 
volume (FEV1) of 98 percent of predicted and FEV1/FVC of 86 
of predicted before bronchodilation.  The examiner noted he 
had seen the veteran since April 1997 for bilateral wheezing.  
His lungs were clear during his several visits since that 
time.  There was no evidence of cor pulmonale during the 
examination.  Pulmonary function tests showed mild airway 
obstruction.  The diagnosis was mild to moderate bronchial 
asthma.  

A March 1998 rating decision granted service connection for a 
lung condition diagnosed as bronchial asthma and awarded a 10 
percent evaluation based on the February VA examination.

A May 1998 VA orthopedic examination states the veteran 
complained that his wrists hurt and that his right wrist hurt 
more than his left.  The pain was provoked by palmar flexion 
or when using toilet paper.  He dropped things and had 
trouble opening twist-top bottles.  He complained that his 
hands and wrists fatigued easily.  The examination was 
negative for bony deformities, synovitis, erythema or warmth.  
Muscle strength and coordination were normal.  He could 
oppose his thumb with subjective discomfort on the third 
through fifth digits.  His right wrist had dorsiflexion to 65 
degrees, palmar flexion to 38 degrees, ulnar deviation to 40 
degrees and radial deviation to 20 degrees.  Left 
dorsiflexion was to 65 degrees, palmar flexion was to 47 
degrees, ulnar deviation was to 40 degrees and radial 
deviation was to 25 degrees.  There were audible indications 
of discomfort at the extremes of all motions of both wrists.  
The Tinel's sign was negative for both wrists.  The diagnosis 
was bilateral wrist pain consistent with muscle insertional 
pain syndrome.  

A July 1998 rating decision discontinued the 10 percent 
rating for bilateral wrist pain and, relying on the May 
examination, awarded service connection for chronic right and 
left wrist pain of unknown etiology, each evaluated as 10 
percent disabling under Diagnostic Code 5024.

A December 1998 VA orthopedic examination report noted that 
the veteran complained of catching of his left knee.  
However, the examiner felt that the problem was one of a 
hamstring spasm rather than interarticular pathology.  There 
were no symptoms of cruciate ligament or collateral ligament 
or meniscal injury.  The examiner added that the veteran's 
knee problems were not due to long hours of standing and 
marching while in the Persian Gulf War.  

A January 1999 rating decision found the claim for service 
connection for a knee condition to be not well grounded and 
also denied the knee claim that was based on an undiagnosed 
illness. 

Following a March 1999 VA X-ray study, the impression was 
lumbar spondylosis with mild spinal stenosis at L3-L4 and L4-
L5.

During an April 1999 VA general medical examination, the 
veteran complained of daily continuous ankle pain that would 
get worse with weight bearing.  He was using an ankle brace 
for extended walking.  He complained of a weak back and used 
a brace.  The examiner made no ankle-specific diagnosis 
although the diagnoses did include arthralgias, fatigue, 
insomnia, gastrointestinal (GI) complaints and muscle 
stiffness all of which were probably consistent with and 
explained by fibromyalgia.  The diagnoses included chronic 
low back pain, spinal stenosis per MRI and degenerative disc 
disease.  The examiner noted that a rheumatologist felt that 
the veteran had fibromyalgia or that several of his 
musculoskeletal symptoms were associated with a psychiatric 
problem.  The examiner felt that the symptoms were consistent 
with fibromyalgia.  He did have spinal stenosis and a 
component of musculo-ligamentous etiology, but the examiner 
stated that it was probably largely a feature of his 
fibromyalgia.  The report did not link the symptoms to active 
service.  The veteran stated that his knees did not interfere 
with his work.  The examiner did not make a knee-specific 
diagnosis.  The report was negative for complaints, symptoms 
or findings regarding hair loss.

During the April 1999 VA examination the veteran complained 
that he couldn't run more than a block.  He also complained 
of tightness in his chest when coughing at night.  He used a 
multi-dose inhaler three or four times a night.  The examiner 
found that the veteran had vesicular breath sounds with no 
adventitial sounds.  The veteran had no marked prolongation 
of the expiratory phase on forced expiration but did have 
prolonged dry cough following expiration.  The diagnoses 
included asthmatic bronchitis.  

During the April 1999 VA general medical examination, the 
veteran complained that his wrists were worse than when he 
was last examined.  He complained of increased pain and that 
his wrists felt weaker.  He had cramping and pain when 
writing and cramping when using toilet paper.  The pain could 
be spontaneous and was worse with use.  

On examination range of motion of the right wrist was 
dorsiflexion to 60 degrees, palmar flexion to 58 degrees, 
radial deviation to 28 degrees and ulnar deviation to 44 
degrees, all with pain.  The pain was somewhat sudden at the 
extreme range of motion.  There was no objective evidence of 
pain of the left wrist but the veteran complained of it when 
asked.  The range of motion was as follows: dorsiflexion to 
72 degrees, palmar flexion to 62 degrees, radial deviation to 
22 degrees and ulnar deviation to 55 degrees.  There was no 
synovitis, effusion or bony deformity of the wrists.  Grip 
strength appeared somewhat weak at first but was normal when 
reinforced.  

During the veteran's personal hearing in May 1999 he 
testified that he was in great shape prior to service.  
Regarding his ankles, he stated that his first problems were 
in 1992 or 1993.  His ankles would "go out" without 
warning.  By "go out" he meant that when pain started, it 
felt like a sprain, causing him to fall from the pain.  His 
ankles feel weaker than in the past.  He had no knee problems 
prior to service.  He never went on sick call for his knees.  
Now the tendons behind his knees lock up and he was unable to 
open his legs.  The pain was excruciating.  He testified that 
he lifted a lot of stuff as a cook in the Army.  Two years 
after he came back from the Gulf War his back started going 
out and he started having spasms.  He had magnetic resonance 
imaging (MRI) that showed that something was wrong with his 
discs.  He never went on sick call for his back.  In May 
1999, he testified that he started coughing in 1992 or 1993.  
He coughs up black phlegm.  The VA prescribed an inhaler that 
helps his cough to subside a little bit.  He did not smoke 
prior to service, did during service and quit in 1992 when 
his lung problem started.  His coughing did not stop when he 
quit smoking.  His problem is getting worse all the time.  He 
was using an inhaler in the morning, when his cough was bad 
and at bedtime.  He had burning pain in his wrists even when 
he was not lifting anything.  He could not cook anymore 
because he could not handle knives.  He drops things.  He 
could not write much without his pain and hand cramping.  His 
hand would cramp when he used toilet paper.  The pain was 
worse on lifting.  He has to carry his groceries a little at 
a time.  His doctor told him not to lift anything over 15 
pounds.  

In support of his claim, the veteran submitted lay statements 
from his father (September 1996), his brother (1997), and 
friends (1998), all attesting to the change in the veteran's 
health upon his return from Southwest Asia.


Analysis

Service Connection

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 75 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464 
(1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  Where 
the determinative issue involves a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

Service connection may also be established for chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater or operations during Persian Gulf war, or to a degree 
of 10 percent or more not later than December 31, 2001.  To 
fulfill the requirement of chronicity, the illness must have 
persisted for a period of six months.  38 C.F.R. § 3.317 
(1999).  

Ankles

The service medical records are negative for evidence of 
treatment of any ankle conditions.  At separation the veteran 
had no physical complaints and a review of his records failed 
to reveal any pending medical problems.  The veteran has been 
treated and examined on several occasions.  However, no 
physician has rendered an opinion linking any current ankle 
pathology to his active service.  

The Board has considered the veteran's statements, the lay 
statements and the veteran's testimony.  Although the veteran 
and one lay statement indicate that his ankle disability was 
caused by active service, he has submitted no medical 
evidence to substantiate his claim.  While a veteran is 
competent to provide an account of his symptoms, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge".  Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992).  Therefore, the veteran's claim for 
service connection for an ankle condition is not well 
grounded and must be denied.  

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claims.  Robinette.

In this case, the RO fulfilled its obligation under § 5103 
(a) in the September 1998 statement of the case regarding 
service connection due to an undiagnosed illness and in the 
August 1999 supplemental statement of the case in which the 
appellant was informed that the reason for the denial of the 
claim was that there was no evidence of the disorders during 
service or currently.  Furthermore, by this decision, the 
Board is informing the appellant of the evidence which is 
lacking and that is necessary to make the claim well 
grounded.

Knees

Regarding his service connection claim on a direct basis, the 
Board notes that although the veteran claims that he had no 
knee pathology prior to service and that he has a problem 
now, his statements are insufficient to create a well-
grounded claim.  See Espiritu, Grottveit.  As there are no 
medical opinions linking his current knee condition to his 
service, the claim is not well grounded and must be denied.  
The January 1999 rating decision informed the veteran of the 
requisites for submitting a well-grounded claim for his knee 
condition.  See Robinette.

With respect to the veteran's claim for service connection 
for a knee condition as due to an undiagnosed illness, the 
Board notes that in Sabonis v. Brown, 6 Vet.App. 426 (1994), 
the Court held that in cases in which the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Id. at 430.  Pursuant to 38 
C.F.R. § 3.317, service connection may be granted only for 
undiagnosed disabilities attributed to Southwest Asia service 
during the Persian Gulf War.  Since the veteran has been 
diagnosed with a specific disability, i.e., a hamstring 
spasm, the Board must conclude that his claim for service 
connection under the provisions of 38 C.F.R. § 3.317 is 
legally insufficient.

Alopecia

The April 1995 general medical examination contains a 
diagnosis of alopecia areata but the February 1998 VA skin 
examination report indicates that the veteran's hair 
condition was male pattern baldness.  The Board finds that 
the latter examination is the more persuasive one.  It was a 
dermatology examination and was more thorough than the April 
1995 examination.  The examiner specifically noted that the 
veteran's baldness was identical to that of male pattern 
baldness and made the express diagnosis of male pattern 
baldness.  Since there is a diagnosis of a specific 
condition, i.e., male pattern baldness, the Board must 
conclude that his claim for service connection under the 
provisions of 38 C.F.R. § 3.317 is legally insufficient.

Back

The April 1995 VA rating examination found arthralgia of the 
back of unknown etiology.  Following an April 1999 VA medical 
examination the diagnoses included chronic low back pain, 
spinal stenosis per MRI and degenerative disc disease.  The 
diagnosis is not an undiagnosed illness.  Furthermore, none 
of the VA examination reports contain a medical opinion 
linking the veteran's back complaints to his active service. 

Although the veteran testified that he lifted a lot during 
service, he also testified that there was a two-year break 
between his service and the onset of back spasms and episodes 
of his back going out.  In any event, the veteran has no 
medical expertise and no physician has linked the veteran's 
back pathology to his active service.  Therefore the claim 
for service connection for a back condition is not well 
grounded and must be denied.  Espiritu, Grottveit.  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  To wit, the 
RO denied the veteran's back claim on the merits, while the 
Board has concluded that this claim is not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet.App. 425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well-grounded 
claims for entitlement to service connection for a back 
condition.  See Robinette at 77-78 (1995).  Essentially, the 
veteran needs evidence establishing a back condition in 
active service, or medical evidence of a causal link between 
a current back condition and his period of active service.

Increased Ratings

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  Id. 
at 126.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.  
Id. at 126.

Lungs

The veteran seeks entitlement to a rating greater than 10 
percent for bronchial asthma.  The disability is currently 
rated under Diagnostic Code (Code) 6602, 38 C.F.R. § 4.97.  
See 38 C.F.R. § 4.96(a) (specified coexisting respiratory 
disabilities will be assigned a single rating that reflects 
the predominant disability).

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for respiratory 
disorders, effective October 7, 1996.  See 61 Fed. Reg. 
46,720 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  However, when amended regulations expressly 
state an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  Therefore, before October 7, 1996, only the previous 
version of the rating criteria may be applied.  Thereafter, 
the version most favorable to the veteran must be applied.

The Board notes that, in its January 1999 statement of the 
case, the RO applied both versions of the regulations in 
determining that no increase was warranted.  Accordingly, the 
Board may similarly consider each version of the regulations 
without determining whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Under the previous version of the rating criteria, a 10 
percent evaluation was assigned when the asthma was mild, 
with paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  A 30 percent 
evaluation was assigned when the asthma was moderate, with 
rather frequent asthmatic attacks (separated by only 10 to 
14-day intervals) with moderate dyspnea on exertion between 
attacks.  A 60 percent rating is established when the asthma 
is severe, with frequent attacks of asthma (one or more 
attacks weekly) and marked dyspnea on exertion between 
attacks with only temporary relief by medication, and when 
more than light manual labor is precluded.  Finally, a 100 
percent rating is warranted when the asthma is pronounced, 
manifested by very frequent asthmatic attacks with severe 
dyspnea on slight exertion between attacks and with marked 
loss of weight or other evidence of severe impairment of 
health.  38 C.F.R. § 4.97, Code 6602 (in effect prior to 
October 7, 1996).

Under the amended version of the rating criteria, a 10 
percent rating is assigned when there is forced expiratory 
volume (FEV1) of 71 to 80 percent of predicted, or FEV1/FVC 
of 71 to 80 percent, or, intermittent inhalational or oral 
bronchodilator therapy.  A 30 percent rating is assigned when 
there is FEV-1 of 56- to 70- percent predicted; or there is 
FEV-1/FVC of 56 to 70 percent, or; the disability requires 
daily inhalational or oral bronchodilator therapy, or; the 
disability requires inhalational anti-inflammatory 
medication.  A 60 percent rating is in order when there is 
FEV-1 of 40- to 55-percent predicted, or; there is FEV-1/FVC 
of 40 to 55 percent, or; the disability requires at least 
monthly visits to a physician for required care of 
exacerbations, or; the disability requires intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  A 100 percent rating is 
warranted when there is FEV-1 less than 40-percent predicted, 
or; there is FEV-1/FVC less than 40 percent, or; there is 
more than one attack per week with episodes of respiratory 
failure, or; the disability requires daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications.  38 C.F.R. § 4.97, Code 6602 (in 
effect as of October 7, 1996).

The Board will first consider the status of the disability 
according to the rating schedule in effect prior to October 
7, 1996.  Considering the record as a whole, the Board finds 
that the preponderance of the evidence is against a 
disability rating greater than 10 percent.  The February 1998 
VA respiratory examination was essentially normal (no 
evidence of cor pulmonale) and PFTs were as follows: FEV1 of 
4.40 liters, or 98 percent of predicted, forced vital 
capacity (FVC) of 6.12 liters, or 110 percent of predicted 
and FEV1/FVC of 86 percent of predicted.  The April 1999 
respiratory examination noted vesicular breath sounds with no 
adventitial sounds, no marked prolongation of the expiratory 
phase on forced expiration, but a prolonged dry cough 
following expiration.  PFTs revealed forced expiratory volume 
(FEV1) of 98 percent of predicted and FEV1/FVC of 86 of 
predicted, both of which are indicative of at best mild 
disability.  The veteran testified to using an inhaler in the 
morning, on coughing and at night.  Although he complained 
that it was worse, there is no objective evidence of 
increased disability.  

When applying both the old and revised regulations, it is 
evident that under either criteria, the results generally 
fall within the criteria for a 10 percent evaluation; neither 
version of the rating schedule is more favorable to the 
veteran.  Therefore, under the amended rating schedule, the 
Board concludes that the disability picture more nearly 
approximates the criteria required for a 10 percent rating as 
of October 7, 1996.  38 C.F.R. § 4.7.

The Board notes that the veteran appealed the initial 
evaluation of 10 percent.  The medical evidence of record 
does not indicate that the veteran's lung disability was more 
severe at any time during the pendency of his current appeal.  
The medical evidence does not show that his lung disability 
was more severely disabling than the level of impairment 
reflected in the most recent VA compensation examination.  
Indeed, the February 1998 VA PFTs show that the veteran had 
mild bronchial asthma.  Therefore, the evidence does not 
indicate that a staged rating is warranted in this claim.  
Fenderson v. West, 12 Vet App 119 (1999).

In summary, the Board finds that the preponderance of the 
evidence is against awarding a disability rating greater than 
10 percent for bronchial asthma with COPD.  38 U.S.C.A. §§ 
1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.97, Code 6602 
(1999); 38 C.F.R. § 4.97, Code 6602 (1995).

Wrists

As noted above, the veteran's wrist disability was originally 
evaluated as a bilateral wrist condition.  He appealed the 
initial rating, and a rating action and in a July 1998 
decision, the RO discontinued the 10 percent rating for a 
bilateral wrist disorder and, effective January 23, 1998, 
reevaluated the wrist disabilities as a chronic right wrist 
pain of unknown etiology, rated 10 percent disabling and 
chronic left wrist pain of unknown etiology, rated 10 percent 
disabling.  The veteran was notified of the action, and 
continued to appeal the rating.  When a claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of a rating for that disability, 
the claim continues to be well-grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).
The veteran's wrists are currently rated under Diagnostic 
Code 5024, tenosynovitis, which is to be rated on the 
limitation of motion of the affected part, as with 
degenerative arthritis.  Limitation of motion of the wrist is 
rated under Diagnostic Code 5215, which provides for a 10 
percent evaluation if dorsiflexion is less than 15 degrees or 
for palmar flexion limited to in line with the forearm.  The 
ratings under Diagnostic Code 5215 are the same for the major 
and minor hand.  The veteran is in receipt of the highest 
rating available under this Diagnostic Code.

The Board has considered alternate diagnostic codes that 
provide for a higher evaluation for the veteran's wrist 
disabilities.  However, the veteran has motion in both 
wrists, therefore, the wrists are not ankylosed.  As there is 
no medical evidence of ankylosis of the veteran's wrists, 
Diagnostic Code 5214 is not for application in the present 
case.  Therefore, the veteran's wrist disabilities are 
properly rated under Diagnostic Code 5024.  See Butts v. 
Brown, 5 Vet.App. 532 (1993) (holding that the Board's choice 
of diagnostic code should be upheld so long as it is 
supported by explanation and evidence). 

The veteran is rated at the current maximum under Diagnostic 
Code 5215.  
In summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for the veteran's right and left wrist disability.

When a rating is based on limitation of motion, the Board 
must also consider any functional loss the veteran may have 
sustained by virtue of weakness or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  In this case, the 
veteran testified that he had pain in his wrists and that he 
could lift very little.  The examiner noted that the pain 
appeared suddenly at the extremes of motion of the right 
wrist and that there was no objective evidence of pain in the 
left wrist.  It is clear that the veteran has only slight 
limitation of motion of either wrist, even after considering 
the sudden onset of pain at the extremes of motion of the 
right wrist.  Although there was weakness at first, it was 
normal when reinforced.  Therefore, the Board finds these 
symptoms insufficient to support a higher rating based on 
functional loss under DeLuca and 38 C.F.R. §§ 4.40 and 4.45.  
Accordingly, the Board finds that the preponderance of the 
evidence is against an increased disability rating for the 
veteran's right and left wrist disability.

The Board has carefully reviewed the entire record in this 
case regarding the well-grounded claims; however, the Board 
does not find the evidence to be so evenly balanced that 
there is any doubt as to any material issue.  38 U.S.C.A. 
§ 5107. 

Earlier Effective Date

In October 1998, the veteran argued that service connection 
and a higher rating should have been awarded as early as 
1994, when he first began to complain about his wrists.  His 
claim for service connection for joint pain was refce4ived in 
March 1997.

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  If a claim is 
reviewed on the initiative of VA within 1 year from the 
effective date of the law or VA issue, or at the request of a 
claimant received within 1 year from that date, benefits may 
be authorized from the effective date of the law or VA issue.  
38 C.F.R. § 3.114

On July 16, 1996, the Director of the Compensation and 
Pension Service instructed the regional offices to begin a 
readjudication of disallowed Persian Gulf War environmental 
cases.  Subsequent to this instruction the RO reopened the 
veteran's claim for service connection for a wrist condition 
due to unknown etiology.  The RO therefore treated the 
instruction as the equivalent of the receipt of a claim.  

The basis for the original allowance of service connection 
for the bilateral wrist disorder was the RO's observation 
that the veteran had complained of wrist pain during a June 
1994 Gulf War Registry examination, and continued to complain 
of wrist pain, as noted during the April 1997 examination.  
The veteran submitted his claim in March 1997, and this is 
within a year of the date of the liberalizing VA issue.  The 
provisions of the law do not permit an award of service 
connection earlier than that date.  Service connection was 
properly awarded July 16, 1996.

Regarding the issue of an earlier effective date for the 
separate 10 percent ratings for each wrist, in the Board's 
opinion, chronic bilateral wrist pain was present at the time 
that the RO was instructed to reopen Gulf War claims on July 
16, 1996.  Furthermore, the claim remained to be an appeal of 
the initial award of 10 percent for a bilateral wrist 
disorder.  It was not a new claim for an increased rating.  
On that basis, a 10 percent rating is merited for chronic 
right wrist pain of unknown etiology and a 10 percent rating 
is merited for chronic left wrist pain of unknown etiology, 
effective July 16, 1996.


ORDER

The appeal of the issue of service connection for a bilateral 
ankle condition is denied. 

The appeal of the issue of service connection for a bilateral 
knee condition is denied.

Service connection for a knee condition due to undiagnosed 
illnesses is denied.

The appeal of the issue of service connection for a back 
condition is denied.

The appeal of the issue of service connection for alopecia is 
denied.

Entitlement to an increased evaluation for a lung condition 
is denied. 

Entitlement to an increased evaluation for chronic right 
wrist pain of unknown etiology is denied. 

Entitlement to an increased evaluation for chronic left wrist 
pain of unknown etiology is denied. 

Entitlement to an effective date earlier than July 16, 1996, 
for service connection for a bilateral wrist disorder is 
denied. 

Entitlement to an effective date of July 16, 1996, for a 10 
percent disability rating for chronic right wrist pain of 
unknown etiology is granted, subject to the regulations 
governing the award of monetary benefits. 

Entitlement to an effective date of July 16, 1996, for a 10 
percent disability rating for chronic left wrist pain of 
unknown etiology is granted, subject to the regulations 
governing the award of monetary benefits. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

